Citation Nr: 0820002	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-35 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of disability compensation at a rate 
greater than 10 percent for postoperative residuals of an 
arthrotomy of the right knee, to include the propriety of the 
reduction of the veteran's disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1982 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In a December 1999 rating action, the RO proposed to reduce 
the schedular rating for the veteran's service-connected 
postoperative residuals of an arthrotomy of the right knee 
(right knee disability) from 40 percent to zero percent, on 
the grounds that the veteran failed to report for a scheduled 
VA examination.  This proposal was effectuated in an April 
2000 rating decision, which reduced the schedular rating for 
the veteran's right knee disability to zero percent, 
effective from March 1, 2000.

In a May 2000 statement, the veteran questioned the propriety 
of the reduction in the schedular rating, noting that he was 
incarcerated as of April 1999, and claimed that he was 
entitled to compensation payments in an amount commensurate 
with a 10 percent rating during his period of incarceration.  
In April 2001, the RO entered a rating decision that 
continued the zero percent rating for the veteran's right 
knee disability.  Thus, the Board construes the veteran's May 
2000 statement as a Notice of Disagreement with the reduction 
in rating as effectuated in the April 2000 rating decision.  
The RO furnished the veteran a Statement of the Case (SOC) in 
June 2001, explaining that the schedular rating for the 
veteran's right knee disability was reduced from 40 percent 
to zero percent disabling, due his failure to report for a 
scheduled VA examination.  In June 2001, the veteran filed a 
substantive appeal (VA Form 9).

By a rating decision in February 2002, the RO increased the 
schedular rating for the veteran's right knee disability from 
zero percent to 10 percent disabling, effective from March 1, 
2000.  The RO again explained that the veteran failed to 
report for a VA examination resulting in the reduction of the 
schedular rating for his right knee disability from 40 
percent to zero percent; that the veteran requested that he 
be restored to a 10 percent rating during his incarceration; 
and that the veteran indicated that he would seek an increase 
after his release and was able to report for an examination.  
The RO determined that because the evidence on file at that 
time at least supported at 10 percent schedular rating for 
the veteran's right knee (pursuant to diagnostic code 5261), 
action was taken to increased the schedular rating to that 
extent.  The RO concluded that this rating action, which 
increased the schedular rating for the veteran's right knee 
disability from zero to 10 percent disabling, constituted a 
total grant of the benefits sought on appeal.

In an August 2002 statement, the veteran continued to 
challenge the propriety of the reduction.  Specifically, he 
claimed that he was in receipt of a 40 percent rating for his 
right knee disability at the time of his incarceration, which 
was reduced to zero percent and later increased to 10 
percent.  In June 2003, the RO entered a rating decision that 
continued and confirmed the 10 percent schedular rating for 
his right knee disability.  In June 2003, the veteran again 
noted his continued disagreement with the actions taken by 
the RO.

In processing the veteran's appeal, the RO furnished an SOC 
in September 2004 regarding the February 2002 denial of a 
schedular rating in excess of 10 percent.  Within the content 
of this SOC, in addition to providing the laws and 
regulations regarding a claim for an increased rating, the RO 
also provided the laws and regulations regarding the denial 
or discontinuance of compensation benefits due to a failure 
to report for an authorized and scheduled VA examination.  
While the RO explained the reasons for the denial of a 
schedular rating in excess of 10 percent under Diagnostic 
Codes 5010, 5257, 5261 and 5261, it made no mention of a 
reduction of the veteran's compensation payments due 
incarceration for a felony offense; or, the resumption of 
compensation payments at a full rate based upon release as 
set forth in 38 C.F.R. § 3.665 (2007).  In this regard, in 
correspondence received in September and October of 2004, to 
include his October 2004 VA Form 9, the veteran continued to 
contest the propriety of the reduction of his disability 
rating from 40 percent to zero percent, and then increased to 
10 percent.  He claimed, in essence, that he was entitled to 
reinstatement of his compensation payments at the full rate 
of 40 percent upon his release from prison, and not at the 10 
percent rate currently assigned under the rating schedule.

The SOC and rating action themselves indicate that the bases 
for the reduction in the schedular rating for the veteran's 
right knee disability was his failure to report for a 
scheduled examination pursuant to 38 C.F.R. § 3.655(b) 
(2006); and that the evidence on file at that time 
established a continued entitlement to at least a 10 percent 
schedular rating pursuant to Diagnostic Code 5261.

This matter was before the Board in July 2007, at which time 
the Board rephrased the issue to reflect the intent of the 
veteran and actions of the RO.  The issue was remanded for 
further development.


FINDINGS OF FACT

1. The veteran was scheduled for a VA reexamination in 
December 1999 in connection with continuing entitlement to 
his 40 percent evaluation for postoperative residuals, 
arthrotomy, right knee, and he failed to report to the 
examination.

2.  The RO issued a predetermination notice, sent December 
22, 1999, advising the veteran that payment for his 
disability for which the reexamination was scheduled would be 
reduced, which included the prospective date of reduction, 
the reason for the proposed reduction, and a statement of the 
veteran's procedural and appellate rights; the veteran did 
not respond within 60 days, no notice from the veteran before 
payment was discontinued or reduced was received indicating 
that he was willing to report for a reexamination, and no 
notice was received from the veteran requesting a hearing 
within 30 days of the pretermination notice.

3.  The evidence submitted establishes that the veteran's 
postoperative residuals of an arthrotomy of the right knee 
results in pain and limitation of motion of the right knee 
joint.





CONCLUSION OF LAW

A 40 percent evaluation for postoperative residuals of an 
arthrotomy of the right knee was properly reduced to 10 
percent; and entitlement to payment of disability 
compensation at a rate greater than 10 percent for this 
disability is not warranted.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is 
prepared setting forth all material facts and reasons.  The 
beneficiary is notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and is given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.  38 C.F.R. 
§ 3.105(e) (2007).

In a December 1999 letter, which was prior to the initial 
adjudication effectuating the rating reduction, VA notified 
the veteran and his representative that payment for his 
disability for which the reexamination was scheduled would be 
reduced due to his failure to report for a scheduled VA 
reexamination.  This letter informed the veteran of the 
prospective date of reduction, the reason for the proposed 
reduction, and a statement of the veteran's procedural and 
appellate rights.  The veteran was also advised that he had 
within 60 days of the predetermination notice to indicate his 
willingness to report for a reexamination, as well as 30 days 
from the date of the predetermination letter to request a 
hearing, before payment was discontinued or reduced.  This 
letter also provided the veteran notification of the 
opportunity to submit evidence within 60 days to show that 
compensation payments should be continued at their present 
level.

II.  Entitlement to payment of disability compensation at a 
rate greater than 10 percent for postoperative residuals of 
an arthrotomy of the right knee, to include the propriety of 
the reduction of the veteran's disability compensation 
benefits

The veteran argues that the reduction in payment for his 
service-connected right knee disability from a 40 percent 
rate was not proper.  The veteran's evaluation was reduced 
from 40 percent to 10 percent, and such reduction became 
effective on March 1, 2000.

38 C.F.R. § 3.655 provides: When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA issues a pretermination 
notice advising the payee that payment for the disability or 
disabilities for which the reexamination was scheduled will 
be discontinued or, if a minimum evaluation is established in 
part 4 of this title or there is an evaluation protected 
under § 3.951(b) of this part, reduced to the lower 
evaluation.  Such notice shall also include the prospective 
date of discontinuance or reduction, the reason therefor and 
a statement of the claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 days to indicate 
his or her willingness to report for a reexamination or to 
present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination notice 
or the date of last payment, whichever is later.  38 C.F.R. 
§ 3.655 (c)(2).

If notice is received that the claimant is willing to report 
for a reexamination before payment has been discontinued or 
reduced, action to adjust payment shall be deferred.  The 
reexamination shall be rescheduled and the claimant notified 
that failure to report for the rescheduled examination shall 
be cause for immediate discontinuance or reduction of 
payment.  When a claimant fails to report for such 
rescheduled examination, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.  38 C.F.R. § 3.655 (c)(3).

If within 30 days of a pretermination notice issued under 
paragraph (c)(1) of this section the claimant requests a 
hearing, action to adjust payment shall be deferred as set 
forth in § 3.105(h)(1) of this part.  If a hearing is 
requested more than 30 days after such pretermination notice 
but before the proposed date of discontinuance or reduction, 
a hearing shall be scheduled, but payment shall nevertheless 
be discontinued or reduced as of the date proposed in the 
pretermination notice or date of last payment, whichever is 
later, unless information is presented which warrants a 
different determination.  When the claimant has also 
expressed willingness to report for an examination, however, 
the provisions of paragraph (c)(3) of this section shall 
apply.  38 C.F.R. § 3.655 (c)(4).

In the instant case, the veteran was scheduled for a December 
1999 VA reexamination in connection with continuing 
entitlement to his 40 percent evaluation for postoperative 
residuals, arthrotomy, right knee.  The record reflects that 
the veteran failed to report to the examination.  The RO then 
issued the veteran a pretermination notice, sent December 22, 
1999, advising the veteran that payment for the disability 
for which the reexamination was scheduled would be reduced, 
and informing him of the prospective date of discontinuance 
or reduction, which was the first day of the month following 
the end of the 60 day period from the date of the letter, and 
of the reason for the proposed reduction.  The pretermination 
notice also included a statement of the veteran's procedural 
and appellate rights.  The veteran did not respond within 60 
days, and, in an April 2000 rating decision, the RO reduced 
the veteran's evaluation for post-operative residuals, 
arthrotomy, right knee, from 40 percent to 0 percent 
disabling, effective March 1, 2000.  No notice was received 
from the veteran before payment was reduced indicating that 
he was willing to report for a reexamination, and no notice 
was received from the veteran requesting a hearing within 30 
days of the pretermination notice.  Thus, pursuant to 38 
C.F.R. § 3.655 (c)(3), the veteran's disability payment was 
properly reduced in the April 2000 rating decision.  

The Board notes that, at the time of the veteran's scheduled 
examination in December 1999, he was incarcerated.  However, 
the provisions of 38 C.F.R. § 3.665, which govern the rate of 
compensation payments for incarcerated veterans, were not 
applied as the basis for the payment reduction in this case.  
Rather, the provisions of 38 C.F.R. § 3.655(c) apply only 
when a claimant fails to report for reexamination without 
good cause, and that examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  However, 
although the veteran was incarcerated at the time of his 
scheduled examination, the Board does not find such 
incarceration to be good cause for the veteran's failure to 
report to his examination.  Under 38 C.F.R. § 3.655 (c)(3), 
if, before payment has been discontinued or reduced, notice 
is received that the claimant is willing to report for a 
reexamination, action to adjust payment is deferred.  The 
veteran was issued a pretermination notice, sent December 22, 
1999, to which he did not respond prior to the date that his 
payment was reduced, which was March 1, 2000.  When the 
veteran did respond, in his May 2000 notice of disagreement, 
and informed VA of his incarceration, VA attempted to make 
arrangements for a VA examination of the veteran while he was 
incarcerated, which resulted in unsuccessful attempts to 
examine the veteran in March 2001 and April 2001, but finally 
resulted in a VA examination of the veteran in March 2003.  
Thus, had the veteran timely responded to the December 22, 
1999 pretermination letter, VA could have made arrangements 
for a reexamination of the veteran, despite his 
incarceration, and any action to adjust his 40 percent 
evaluation would have been deferred.

As the veteran's incarceration did not prevent him from 
notifying VA of a willingness to be reexamined prior to the 
date that his payment was reduced, which would have resulted 
in the deferral of his rating reduction, the Board does not 
find that the veteran's incarceration was good cause for his 
failure to report to his scheduled VA examination.  
Therefore, the RO's action, taken in accordance with 38 
C.F.R. § 3.655(c), was appropriate.

The Board also notes that, subsequent to the veteran's May 
2000 notification of his incarceration to VA, VA arranged for 
a reexamination of the veteran and obtained relevant medical 
records for reevaluation of the veteran's service-connected 
condition.  In this regards, the medical treatment records 
from October and November 1999 indicate a full range of 
motion of the knee, and, on March 2003 VA examination, the 
veteran had extension to negative 5 degrees and flexion to 
130 degrees.  The medical record reflects right knee pain, 
that the veteran has worn a brace on the right knee, and 
that, on March 2003 VA examination, there was noted to be 
mild right quadriceps wasting, significant knee effusion, 
without redness or temperature, and tenderness in the medial 
and lateral collateral ligaments.  According to remarks of 
the March 2003 VA examiner, he could not assess whether any 
further weakness, fatigability, incoordination, laxity or 
subluxation may have been present in a condition of 
exacerbation.

Based on this evidence, the RO was of the opinion that the 
degree of impairment associated with the veteran's right knee 
disability was consistent with the criteria for a 10 percent 
rating, based on pain and limitation of motion of the right 
knee joint, and therefore did not support continued 
entitlement to a 40 percent rating for such disability.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2007).  The RO adjusted the veteran's rating from 0 percent 
to 10 percent in accordance with the evidence submitted, 
effective March 1, 2000, which was the date of the veteran's 
original reduction.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.655(c)(2), requiring that payment 
for such disability be discontinued or reduced as of the date 
indicated in the predetermination notice, where, as in this 
case, the evidence submitted did not establish continued 
entitlement to a 40 percent rating for the veteran's right 
knee disability, were properly applied by the RO, and 
therefore provided an adequate basis on which the reduction 
in payment may be justified.  For this reason, the veteran is 
not entitled to payment of disability compensation at a rate 
greater than 10 percent for his postoperative residuals of an 
arthrotomy of the right knee.  Accordingly, the appeal is 
denied.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to payment of disability compensation at a rate 
greater than 10 percent for postoperative residuals of an 
arthrotomy of the right knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


